Citation Nr: 1415794	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is of record.

This matter was previously before the Board and was remanded in November 2008 and subsequently denied in a February 2011 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court set aside the February 2011 Board decision and remanded the matter for further adjudication.  The Board remanded the claim again in March 2013.  The claim has now returned to the Board.

The Board notes that the record includes Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic files, which have been reviewed in the adjudication of this appeal.


FINDING OF FACT

The Veteran's service-connected headache disability precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Since this decision grants the full benefit sought, no further discussion of VA's duties to notify and assist is necessary.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, VA can grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  

Although the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board can review the decision of the Director of C&P to deny a TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  In the instant case, in a June 2010 determination, the Director of C&P denied entitlement to a TDIU on an extraschedular basis.  

Marginal employment shall not be considered substantially gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); 38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

When a reasonable doubt arises, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In this case, the Board recognizes that the Veteran's migraine headaches disability is rated as 50 percent disabling, and that it is the only service-connected disability.  It also acknowledges that the Veteran works as a glass blower and reportedly his earned annual income far exceeds the poverty threshold.  Nonetheless, as noted, VA regulation provides that marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

A May 2013 Social and Industrial Survey Report shows that the Veteran reported that he is currently an independent contractor who is able to create a schedule around his headache disability, working when his headaches are mild and not working when his headaches are more severe.  The examiner stated that the Veteran cannot maintain full-time employment of any type due to his cluster headaches and that his employer has made an extremely unique accommodation for the Veteran which basically allows him to work whenever he is able and to take time off whenever he is unable to work.  The examiner concluded that the Veteran's current employment would be considered marginal based on the highly unique agreement which allows the Veteran to set his own schedule based on when he feels he is well enough to work and that the Veteran would not be able to maintain any other type of employment under any circumstance without this type of accommodation.  (Emphasis added).

Accordingly, the Board finds that the positive and negative evidence of record is at least in equipoise and will therefore resolve doubt in the Veteran's favor.  The Veteran's employment has been deemed marginal based on the "highly unique agreement" between him and his employer.  His employment is considered to be in a protected environment; there is no evidence to the contrary.  See also 38 U.S.C.A. § 7104(c) (West 2002) (the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and the precedent opinions of its chief legal officer.)  As such, entitlement to a TDIU on an extraschedular basis is granted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


